Citation Nr: 1039141	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, associate counsel


INTRODUCTION

The Veteran served on active military duty from October 1973 to 
January 1978.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating action of a Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  In that 
decision, the RO denied entitlement to a TDIU.  

In February 2008, this claim was remanded for several reasons: 
the Veteran's employer needed to be contacted, the vocational and 
rehabilitation folder needed to be associated with the file, and 
for a VA examination.  The Board finds further clarification is 
needed in regard to the Veteran's VA examination.  The other 
actions were completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran contends that he is entitled to a TDIU and currently 
meets the schedular combined rating for a TDIU under the 
38 C.F.R. § 4.16(a) objective criteria.  In a January 2005 
decision, the RO granted service connection for the following 
(from October 31, 2003): traumatic lumbar disc injury, status 
post microlaminectomies and micordiskectomy, Scheuermann's 
disease at 40 percent under Diagnostic Codes (DCs) 5242-5243; 
sciatica right lower extremity at 40 percent under DC 8520; 
sciatica left lower extremity at 20 under DC 8520; and scars of 
the lumbar region at 10 percent under DC 7804.  

The Veteran received a VA examination to address the issue of 
TDIU in April 2010; however, further clarification is needed for 
several reasons.  First, the Veteran had received a VA 
examination for the spine in June 2004.  At the time, the Veteran 
was a van driver.  He had several back surgeries, the most recent 
in 2001, which did not relieve his pain.  He reported difficulty 
walking (not more than 100 yards), lifting more than 30 pounds 
and climbing stairs.  He used no assistive devices.  He had low 
back pain.  

The June 2004 examiner stated that range of motion in the 
Veteran's back could not be measured because he could not bend 
forward without falling over.  He had no flare ups and occasional 
spasms in his back.  He walked with a Trendelenburg gait.  
As for a nerve examination, ankle jerks were absent bilaterally, 
foot extensor and dorsiflexor function was impaired, plantar 
flexion was impaired, and there was decreased pinprick sensation.  
Swelling was observed in both lower extremities.  A past MRI had 
showed scarring of the L4 and L5 nerve root consistent with the 
clinical examination.  There were no incapacitating episodes; he 
was not told to stay in bed by a physician during the past 12 
months.  The diagnosis was sciatica of both legs and traumatic 
lumbar disc injury.  There was evidence of marked motor and 
sensory dysfunction in both lower extremities.  

In comparison, at the April 2010 VA examination, the physical 
examination showed very different results.  A detailed motor and 
nerve examination showed no impairment.  Muscle tone was normal 
and there was no atrophy.  A bilateral sensory examination was 
totally normal, as was a detailed reflex examination.  His range 
of motion showed forward flexion to 80 degrees; he did not meet 
the 40 percent rating he was currently assigned for the residuals 
of his back trauma and surgery.  There was no objective evidence 
of pain on range of motion.  There was objective evidence of pain 
on repetitive motion.  

Still, at the April 2010 VA examination, the Veteran reported 
numerous symptoms.  It was noted the Veteran now used a cane for 
walking and reported being retired.  The Veteran's posture was 
stooped and he walked with antalgic gait.  He had lumbar 
flattening.  He had guarding on the right and pain with motion 
bilaterally.  Muscle spasms were responsible for the spine's 
abnormal contour.  

On remand, the claims file should be returned to the examiner or, 
if necessary, the Veteran should be given a new VA examination.  
The examiner should explain the discrepancy between the June 2004 
and April 2010 reports.  

Additionally, the examiner diagnosed the Veteran with 
intervertebral disc syndrome, and cited incapacitating episodes, 
but did not state whether the Veteran had prescribed bed rest by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 
5243, Note (1) (2010).  If so, the examiner should list the 
episodes for the past year and the number of days per episode.  

The examiner stated the Veteran's service-connected residuals 
from a lumbar disc injury had significant effects on his usual 
occupation; he had pain along with problems lifting and carrying, 
lack of stamina, weakness or fatigue, and decreased strength in 
the lower extremities.  The examiner stated the other significant 
effects were that the Veteran could not "set or stand for more 
than two hours."  It is unclear whether this means the Veteran 
must lie down every two hours, if it means he can simply switch 
positions every two hours or if he just needs to take a 15 minute 
break every two hours.  The examiner is asked to clarify, 
especially because effects on his usual daily activities were 
mild to moderate, except that sports and recreation were severely 
impacted.  

Finally, the examiner should be given an opportunity to review 
the vocational rehabilitation folder and to comment.  

Accordingly, the case is REMANDED for the following action: 

1. Return the claims folder to the April 2010 
VA examiner for an addendum to the previous 
opinion, or if necessary, schedule the 
Veteran for a new VA examination.  The 
Veteran's claims file, to include a complete 
copy of this remand must be provided to the 
examiner, and the medical report should note 
review of the file.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected disabilities preclude employment 
consistent with the Veteran's education and 
occupational experience.  The Veteran has a 
high school diploma and some college 
(education and T.V. production).  He has 
worked as a restaurant manager, owned a floor 
care business, worked as a dispatcher and 
security guard, worked as an account 
executive for a pest control company, and was 
an airport driver.  The examiner(s) should 
set forth a rationale for the conclusions 
reached.  

The examiner should comment on: 
*	The June 2004 VA examination showing 
marked motor and sensory dysfunction in 
both lower extremities; 
*	the April 2010 VA examination showing 
normal sensory and neurological function 
along with flexion to 80 degrees; 
*	whether the Veteran has had prescribed 
bed rest by a physician and treatment by 
a physician; 
*	whether being unable to sit or stand for 
more than two hours means the Veteran 
must lie down every two hours, if that 
he can simply switch positions every two 
hours or whether he would simple need to 
take a 15 minute break every two hours; 
and
*	the Veteran's vocational rehabilitation 
folder.  

2.  Re-adjudicate the Veteran's claim for 
entitlement to a TDIU.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as a summary of the 
evidence received since the issuance of the 
most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

